FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/CN2019/071898 filed 01/16/2019. This application also claims foreign benefit of CHINA CN201810045015.8 filed 01/17/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and MPEP §2304.01(c). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	However, the English translation of foreign priority document filed 08/17/2022 is not in accordance with 37 CFR 41.154(b) and 41.202(e) because the English translation of foreign priority document is not a certified English translation. It is noted that making a statement in Applicant’s arguments/remarks filed 08/15/2022 and filing a separate English translation of CN 201810045015.8 (filed 08/17/2022) are not considered a certified English translation, a translation of the document into English and an affidavit attesting to the accuracy of the translation must be filed with the document. As a result, absent a certified English translation, the instant application cannot be accorded benefit for the non-English application.
	Accordingly, the instant application remains to be afforded the effective filing date of 01/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers 08/15/2022 in which claims 6, 11-14, 21-22, and 29-30 were withdrawn; and claims 5, 7-8, 15, 18-19 and 30 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 7-10, 15-20, and 23-28 are under examination. 

Withdrawn Objections/Rejections
	The objection to the abstract for containing more than 150 words, is withdrawn, in view of Applicant’s amended Abstract filed 08/15/2022.
The objection to claims 8, 15, and 18-19 for reciting improper Markush language, is withdrawn, in view of Applicant’s amendments to claims 8, 15, and 18-19. 
The rejection of claims 7-8 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 7-8 and 18.
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s amendment to claim 5.

Claim Interpretation
The multiple recitations of “and/or” in claims 3-4, 8 and 10 are interpreted under broadest reasonable interpretation. For example, claim 3 would be interpreted as either the mass percent content of the anesthetic active ingredient in the pharmaceutical composition is more than 3%, more than 4%, more than 5%, more than 8% or more than 10%; preferably 3%-15%, 4%-10% or 5%-8% AND the mass percent content of the water-dissolved anesthetic active ingredient in the pharmaceutical composition is less than 0.7%, 0.5%-0.7% or less than 0.5%; OR the mass percent content of the water-dissolved anesthetic active ingredient in the pharmaceutical composition is less than 0.7%, 0.5%-0.7% or less than 0.5%; OR among the particles of the anesthetic active ingredient, the single particle weight of more than 80% of the particles of anesthetic active ingredient is in the range of 0.01-10 mg. Similar interpretations can be applied for the multiple and/or in claims 3, 8 and 10 for art rejection purposes.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (10 January 2002; US 2002/0004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018; US 2018/0311172 A1).
Regarding claim 1, Zhang 2002 teaches a formulation comprising a single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight ([0004], [0017], [0062], [0072]-[0073], [0080], [0083]-[0084] and [0093]). Zhang 2002 teaches the formulation contains dissolved local anesthetic molecules ([0083]-[0084]). 
It would have been obvious to one of ordinary skill in the art routinely optimize the mass percent content of the undissolved form and dissolved form of the anesthetic in the formulation such that the dissolved form is 1% or less, and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of the anesthetic agent in the formulation are undissolved form, thereby the remaining minor amount would be in dissolved form in water. One of ordinary skill in the art would have reasonable expectation of success because Helliwell provides the reasonable expectation that the content of undissolved anesthetic can be from be at least 98% or 99% of the formulation, and such presence of undissolved anesthetic allows for slower dissolution of the anesthetic out of the formulation, thereby providing steady release delivery system for long period of time (Helliwell: [0009]-[0010], and [0036]-[0043]). Thus, an ordinary artisan seeking to provide steady release of anesthetic for long period of time, would have looked to optimizing the content of undissolved anesthetic in the formulation of Zhang such that the majority or at least 98% is undissolved anesthetic and minority is 1%, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the mass percent content of undissolved and dissolved anesthetic in the formulation would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Applicant is noted that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Regarding claim 3, as discussed above, Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight. Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of the anesthetic agent in the formulation are undissolved form, thereby the remaining minor amount would be in dissolved form in water. One of ordinary skill in the art would have reasonable expectation of success because Helliwell provides the reasonable expectation that the content of undissolved anesthetic can be from be at least 98% or 99% of the formulation, and such presence of undissolved anesthetic allows for slower dissolution of the anesthetic out of the formulation, thereby providing steady release delivery system for long period of time (Helliwell: [0009]-[0010], and [0036]-[0043]). Thus, an ordinary artisan seeking to provide steady release of anesthetic for long period of time, would have looked to optimizing the content of undissolved anesthetic in the formulation of Zhang such that the majority or at least 98% is undissolved anesthetic and minority is 1% or less, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the mass percent content of undissolved and dissolved anesthetic in the formulation would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 4, Zhang 2002 teaches the formulation further contains glycerol, thickener and Pemulen TR-2 ([0040], [0063]; claims 63 and 92).
Regarding claim 5, Zhang 2002 teaches anesthetic can be tetracaine ([0062]). Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight. Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of the anesthetic agent in the formulation are undissolved form, thereby the remaining minor amount would be in dissolved form in water. One of ordinary skill in the art would have reasonable expectation of success because Helliwell provides the reasonable expectation that the content of undissolved anesthetic can be from be at least 98% or 99% of the formulation, and such presence of undissolved anesthetic allows for slower dissolution of the anesthetic out of the formulation, thereby providing steady release delivery system for long period of time (Helliwell: [0009]-[0010], and [0036]-[0043]). Thus, an ordinary artisan seeking to provide steady release of anesthetic for long period of time, would have looked to optimizing the content of undissolved anesthetic in the formulation of Zhang such that the majority or at least 98% is undissolved anesthetic and minority is 1% or less, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the mass percent content of undissolved and dissolved anesthetic in the formulation would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 7,  Zhang 2002 teaches the formulation containing single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight, is included into a patch comprising a cover film with at least one indentation, the opening area of the indentation accounts for more than 70% of the total area of the contact surface, and the indentation is filled with the formulation ([0034], [0035], [0061] and [0061]-[0097]; Figure 1).
Regarding claim 17, as discussed above, Zhang 2002 teaches the anesthetic is present in the formulation in an amount of 5% by weight.
Regarding claim 18, as discussed above, Zhang 2002 teaches the formulation further contains glycerol, thickener and Pemulen TR-2 ([0040], [0063]; claims 63 and 92).
Regarding claims 19-20, Zhang 2002 teaches the formulation can contain gelling agent such as hydroxyethyl cellulose and hydroxypropyl cellulose ([0064] and [0087]; claim 67).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (10 January 2002; US 2002/0004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018; US 2018/0311172 A1), as applied to claim 1 above, and further in view of Zhang et al (18 May 2006; US 2006/0105029 A1; hereafter as “Zhang 2006”).
The pharmaceutical composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Zhang 2002 and Helliwell do not teach the pH of claims 2 and 15 and the alkaline agent of claim 16.
Regarding claims 2 and 15-16, Zhang 2006 teaches a drug containing composition comprising a drug such as a local anesthetic and a gelling agent, wherein a sodium hydroxide as added to adjust the pH from 6 to 9 (Abstract; [0013]-[0051] and [0065]).
It would have been obvious to one of ordinary skill in the art adjust the pH of the formulation of Zhang 2002 to a pH from 6 to 9 by including sodium hydroxide to the formulation, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because Zhang 2006 provided the guidance to do so by teaching that the pH of the formulation containing local anesthetic and gelling agent of Zhang 2002 can be adjusted from 6 to 9 by including sodium hydroxide, and at such pH range of 6 to 9 is the optimal pH for gelling process and does not cause skin irritation (Zhang 2006: [0065]). Thus, an ordinary artisan seeking to formulate a gel would looked to optimizing the pH of the formulation containing local anesthetic and gelling agent of Zhang 2002 in the range of pH 6 to 9, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 7-10 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (18 May 2006; US 2006/0105029 A1; hereafter as “Zhang 2006”) in view of Zhang (10 January 2002; US 2002/0004063 A1; hereafter as Zhang 2002) in view of Helliwell et al (1 November 2018; US 2018/0311172 A1). 
Regarding claim 7, Zhang 2006 teaches a patch containing cover film and a pharmaceutical composition containing a drug such as local anesthetic and gelling agent, wherein the contact surface of the cover film to the skin is provided with at least one indentation, the opening area of the indentation accounts for more than 70% of the total area of the contact surface, and the indentation is filled with the pharmaceutical composition (Abstract; [0010]-[0051]; Figures 1-2; Examples 3-8).
However, Zhang 2006 does not teach the pharmaceutical composition of claim 1 as recited in claim 7.
Regarding the pharmaceutical composition of claim 1 as recited in claim 7, Zhang 2002 teaches a formulation comprising a single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight ([0004], [0017], [0062], [0072]-[0073], [0080], [0083]-[0084] and [0093]). Zhang 2002 teaches the formulation contains dissolved local anesthetic molecules ([0083]-[0084]). Zhang 2002 teaches the formulation containing single anesthetic active ingredient selected from lidocaine, tetracaine, prilocaine, benzocaine, bupivacaine, mepivacaine, dibucaine or etidocaine, wherein most of the anesthetic is in undissolved form and the anesthetic is present in the formulation in an amount of 5% by weight, is included into a patch comprising a cover film with at least one indentation, the opening area of the indentation accounts for more than 70% of the total area of the contact surface, and the indentation is filled with the formulation ([0034], [0035], [0061] and [0061]-[0097]; Figure 1).
It would have been obvious to one of ordinary skill in the art routinely optimize the mass percent content of the undissolved form and dissolved form of the anesthetic in the formulation such that the dissolved form is 1% or less, and produce the claimed invention one of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the advantages of the formulation containing most of the local anesthetic agent existing in undissolved form such as solid particles, are that such a formulation provides controlled release of the local anesthetic in the formulation and would avoids dumping all the local anesthetic agent into the body in a short time (Zhang 2002: [0083]-[0084]). Thus, it is reasonably obvious given the teachings from Zhang pertaining that most (majority) of the anesthetic agent in the formulation are undissolved form, thereby the remaining minor amount would be in dissolved form in water. One of ordinary skill in the art would have reasonable expectation of success because Helliwell provides the reasonable expectation that the content of undissolved anesthetic can be from be at least 98% or 99% of the formulation, and such presence of undissolved anesthetic allows for slower dissolution of the anesthetic out of the formulation, thereby providing steady release delivery system for long period of time (Helliwell: [0009]-[0010], and [0036]-[0043])). Thus, an ordinary artisan seeking to provide steady release of anesthetic for long period of time, would have looked to optimizing the content of undissolved anesthetic in the formulation of Zhang such that the majority or at least 98% is undissolved anesthetic and minority is 1%, and achieve Applicant’s claimed invention with reasonable expectation of success. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the mass percent content of undissolved and dissolved anesthetic in the formulation would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Applicant is noted that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
It would have been obvious to one ordinary skill in the art to include the formulation of Zhang 2002 containing undissolved anesthetic and dissolved anesthetic in the patch of Zhang 2006, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Zhang 2002 indicated that the formulation containing undissolved anesthetic and dissolved anesthetic can be included into a patch such as those of Zhang 2006, and such patch provides convenient delivery of the formulation to the skin per Zhang 2006 ([0002] and [0041]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including the formulation of Zhang 2002 into the patch of Zhang 2006 so as the resultant patch can conveniently delivery of the formulation to the skin, and produce Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 8, Zhang 2006 teaches the depth of the indentation is 0.13 mm, 0.26 mm, 1 mm or 3 mm (Examples 3-8).
Regarding claim 9, Zhang 2006 teaches the indentation has a cavity, the open cavity is 3 mm deep by 14 mm in diameter (Examples 3-8).
Regarding claim 10, Zhang 2006 teaches the open cavity can have a thickness or depth approximately equivalent to the thickness or depth of the cavity patch ([0040]. The thickness (depth) of the open cavity can also be relevant to the performance of the system.  Zhang 2006 teaches four cavity patches having the configuration as shown in FIG. 2 and containing 0.5, 1, 2, and 4 mg/cm2 borate are studied to determine an optimal amount of borate (a gel-triggering agent) needed to gel a 15% polyvinyl alcohol (PVA) (a gelling agent) solution. The open cavity is 3 mm deep by 14 mm in diameter, and the absorbent material is a thin layer of nonwoven film impregnated with borate. The nonwoven material is affixed to the underside of the impermeable cover (3M 1523 polyethylene film) such that the nonwoven film covers the entire area of the open cavity. (Examples 3-8).
Regarding claim 23, Zhang 2006 teaches the depth of the indentation is 0.13 mm, 0.26 mm, 1 mm or 3 mm (Examples 3-8).
Regarding claim 24, Zhang 2006 teaches the depth of the indentation is 0.13 mm, 0.26 mm, 1 mm or 3 mm (Examples 3-8).
Regarding claim 25, Zhang 2006 teaches four cavity patches having the configuration as shown in FIG. 2 and containing 0.5, 1, 2, and 4 mg/cm2 borate are studied to determine an optimal amount of borate (a gel-triggering agent) needed to gel a 15% polyvinyl alcohol (PVA) (a gelling agent) solution. The open cavity is 3 mm deep by 14 mm in diameter, and the absorbent material is a thin layer of nonwoven film impregnated with borate. The nonwoven material is affixed to the underside of the impermeable cover (3M 1523 polyethylene film) such that the nonwoven film covers the entire area of the open cavity. (Examples 3-8).
Regarding claim 26, Zhang 2002 teaches the cover film is a polyurethane film ([0068]and [0099]).
Regarding claims 27 and 28, as discussed above, Zhang 2002 teaches polyurethane film, thereby the structurally the same as the polyurethane film as the claimed invention. Thus, the moisture vapor transmission rate of the polyurethane film as recited claims 27-28 would have been inherent in the structurally same polyurethane film of the prior art of Zhang 2002. It is noted that "[p]roducts of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that the pharmaceutical composition of the claimed invention comprises a part of anesthetic active ingredient dissolved in water and another part of the anesthetic active ingredient existing in an undissolved form, thereby the pharmaceutical composition of the claimed invention is a suspension. Thus, Applicant alleges that the pharmaceutical composition of the instant application is a semisolid suspension, which was different from the soft, coherent solid of Zhang ‘063 and Zhang ‘029. (Remarks, pages 12-13).

In response, the Examiner disagrees. It is noted that nowhere in claim 1 does it recites the pharmaceutical composition is a semi-solid suspension. It is noted that claim 1 is drawn to generically and open-endedly a “pharmaceutical composition comprising” and thus, is not required to be a “semi-solid suspension,” and is not limited to “semi-solid suspension” as heavily focused by Applicant. Thus, it is noted that the feature upon which applicant relies (i.e., semi-solid suspension) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is further noted claim 1 recites that it is the “single anesthetic active ingredient” which “comprises a part of the anesthetic active ingredient dissolved in water and another part of the anesthetic active ingredient existed in an undissolved form” and not to the pharmaceutical composition per se. Even if the claim was to be amended such that it recites the “pharmaceutical composition comprises a part of anesthetic active ingredient dissolved in water and another part of the anesthetic active ingredient existing in an undissolved form” as alleged by applicant, said amendment would still not limit the pharmaceutical composition to a semi-solid suspension, as the pharmaceutical composition as broadly claimed can read a gel form or viscous liquid form, as a gelling material can be added and still form the construct of “pharmaceutical composition comprises a part of anesthetic active ingredient dissolved in water and another part of the anesthetic active ingredient existing in an undissolved form.”   
Nevertheless, it is noted that contrary to Applicant’s allegation, Zhang ‘063 (Zhang 2002 as cited in the 103 rejection) teaches the formulation is in the form a viscous liquid (Zhang 2002: [0014], [0021], [0038] and [0084]), and Zhang ‘029 (Zhang 2006 as cited in the 103 rejection) teaches composition is in the form of a suspension (Zhang 2006: [0047]-[0048]). 
As a result, for at least the reasons discussed above, claims 1-5, 7-10, 15-20, and 23-28 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613